DETAILED ACTION
Claims 1 and 3-14 are pending in the application. Claim 2 has been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 8, filed 10/04/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1 and 3-14 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance: 
  	“An imaging device comprising at least one processor and at least one memory functioning as: 
  	a processing unit configured to perform a process of detecting flicker of a photographed scene; and 
  	a control unit configured to perform exposure control at the time of panning for photographing a moving subject, 
  	wherein, when flicker is detected by the processing unit at the time of panning, the control unit limits an upper limit value of a shutter speed which can be set when determining the shutter speed as compared with a case in which flicker is not detected at the time of panning, and 
  	wherein the processing unit performs a light measurement calculation process of setting driving of a light measurement sensor to a first drive mode and acquiring brightness of the subject and a process of setting the driving of the light measurement sensor to a second drive mode to detect flicker of a photographed scene.”

     	The closest prior art of record relied upon is Onomura (US 2018/0048818) disclosing an imaging apparatus which detects flicker of an image including a microcomputer which adjusts a shutter speed in conjunction with flicker. Greenland et al (US 2010/0123810 A1) discloses a flicker detection circuit which detects flicker during horizontal and vertical panning while imaging a scene. However, the prior art of record taken alone or in combination with another, fails to teach wherein the processing unit performs a light measurement calculation process of setting driving of a light measurement sensor to a first drive mode and acquiring brightness of the subject and a process of setting the driving of the light measurement sensor to a second drive mode to detect flicker of a photographed scene.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697